Citation Nr: 0403112	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spots on the lung, claimed as due to exposure to 
asbestos.

2.	Whether the veteran's claim of entitlement to an initial 
compensable evaluation for a left elbow shrapnel wound 
was timely appealed.

3.	Whether the veteran's claim of entitlement to service 
connection for residuals of a shrapnel wound of the lip 
was timely appealed.

4.	Entitlement to service connection for residuals of a 
shrapnel wound of the back/torso.

5.	Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a 
March 2000 rating decision, the RO declined to find that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for spots on the lungs 
claimed as due to asbestos exposure and, in July 2000, the RO 
denied entitlement to service connection for claimed shrapnel 
wound residuals of the back/torso and lip.  In a September 
2001 rating decision, the RO granted service connection and 
an noncompensable disability rating for residuals of a shell 
fragment wound to the left elbow and, in March 2002, the RO 
denied the veteran's claim for an increased rating for his 
service-connected post-traumatic stress disorder (PTSD). 

The Board notes that the veteran has been assigned a 
permanent and total disability rating for purposes of non-
service-connected disability pension, in effect since 
May 1983.  The July 2000 rating decision also denied the 
veteran's claim of entitlement to special monthly pension 
and, later that month, he filed a timely notice of 
disagreement (NOD).  However, in August 2000, the veteran 
filed a new claim for special monthly pension, based upon the 
need for aid and attendance, which was granted by the RO in 
September 2001, effective from March 2000.  The Board 
believes that this represents a full grant of the benefits 
sought as to this matter.

Finally, the records indicate that the veteran failed to 
appear at a personal hearing at the RO scheduled in September 
2001.  According to a Report of Contact (on VA Form 119) 
dated the day after the scheduled hearing, the veteran's 
accredited representative advised the RO that VA hospitalized 
the veteran regarding problems with PTSD and other 
disabilities and had good cause for not appearing at the 
hearing.  However, there was no request that the hearing be 
rescheduled. 


FINDINGS OF FACT

1.	An April 1996 unappealed rating decision in pertinent part 
denied service connection for spots on the lungs, claimed 
as due to asbestos exposure.

2.	The evidence added to the record since the April 1996 
rating decision does not bear directly and substantially 
upon the specific matter under consideration regarding 
service connection for spots on the lungs as a result of 
asbestos exposure, and is not so significant as to warrant 
readjudication of the merits of the claim on appeal.

3.	In a July 2000 rating decision, the RO denied entitlement 
to service connection for residuals of shell fragment 
wounds.  The appellant was notified of the RO's 
determination in a letter dated July 26, 2000.  In 
September 2001, the RO granted service connection for a 
shrapnel wound to the left elbow, and assigned a 
noncompensable disability evaluation.  The appellant was 
notified of the RO's determination in a letter dated 
October 16, 2001.

4.	The appellant filed a timely NOD as to the July 2000 
denial of service connection for shrapnel wounds in July 
2000, and a statement of the case (SOC) was issued on 
September 25, 2001 (as to service connection for shrapnel 
wounds to the lip and back).

5.	The appellant filed a timely NOD as to the September 2001 
award of an initial noncompensable evaluation for a 
shrapnel wound to the left elbow in November 2001, and an 
SOC was issued on February 5, 2002.

6.	The record reflects that the appellant's written 
substantive appeal, on a VA Form 9, was received by the RO 
on August 17, 2002, addressing the matter of entitlement 
to an increased evaluation for PTSD.

7.	The competent and probative medical evidence of record 
fails to demonstrate that the veteran currently has 
residuals of a shrapnel wound on his back or torso from 
his period of active military service. 

8.	The competent and probative medical evidence of record 
demonstrates that the veteran's service connected PTSD is 
currently manifested by daily intrusive, distressing 
recollections of combat-related events, low energy and 
motivation, social isolation and lack of interest in 
pleasurable and social activities, and difficulties with 
hypervigilance, but no current problems with nightmares, 
anger or exaggerated startle response, manifesting 
moderate overall PTSD.


CONCLUSIONS OF LAW

1.	The April 1996 RO decision that denied entitlement to 
service connection for spots on the lungs as a result of 
asbestos exposure is final, and new and material evidence 
has not been submitted to reopen the claim of entitlement 
to service connection for spots on the lungs due to 
asbestos exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2003).

2.	The appellant failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for a shrapnel wound to the lip, therefore, the Board has 
no jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2003).

3.	The appellant failed to submit a timely substantive appeal 
regarding the issue of entitlement to an initial 
compensable evaluation for a shrapnel wound to the left 
elbow; therefore, the Board has no jurisdiction over this 
matter, and the appeal must be dismissed.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2003).

4.	A shrapnel wound to the back or torso was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).

5.	The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  See infra.

It appears in this issue that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder. 

B.  New and Material Evidence

The RO, in a decision dated in April 1996, in pertinent part 
denied the veteran's claim of entitlement to service 
connection for spots on the lungs as a result of asbestos 
exposure.  The RO found at the time that that there was no 
evidence of lung disease as a result of service, including 
any possible asbestos exposure.  The veteran did not appeal 
the RO's decision, and it became final based upon the 
evidence then of record.

The evidence of record at the time of the April 1996 RO 
decision that denied service connection for spots on the 
lungs due to asbestos exposure included the veteran's service 
medical records (SMRs).  When examined for entry into service 
in March 1942, the veteran's respiratory system was normal.  
He was found qualified for active service.  

The SMRs disclose that in early May 1942 the veteran was 
diagnosed with acute catarrhal fever.  Records indicate that 
the membranes of his nose and throat were swollen and 
congested, and he was febrile.  Medication was prescribed and 
he was returned to duty.  Later in May, the veteran was 
hospitalized until July 1942 for treatment of acute 
pneumonitis.  X-ray examination revealed involvement of the 
entire right lung and more than half of the left lung.  A 
final X-ray taken in July 1942 showed the right lung fully 
expanded, and both lungs clear.  He was returned to duty in 
mid-July.  A July 1944 physical examination report indicates 
that the veteran's respiratory system was normal.  He was 
hospitalized from August to September 1944 for treatment of 
an inguinal hernia and, in October 1944, for acute 
appendicitis.  On a report of medical examination completed 
in November 1945 when the veteran was examined for discharge, 
his respiratory system was normal and a photofluorographic 
examination of his chest was essentially negative.   

Service records show that the veteran served in the United 
States Navy and was stationed aboard Naval vessels.  (In its 
April 1996 decision, the RO noted that such vessels were 
presumed to have asbestos insulation, and that exposure to 
asbestos could, on that basis, be conceded.)

Post-service, VA medical records and examination reports, 
dated from 1983 to 2002, reveal that the veteran was 
hospitalized in May 1983 for treatment of a right putamenal 
bleed, hypertensive.  At admission, his lungs were clear.  

An August 1983 VA examination report indicates that the 
veteran was examined specifically regarding a previous left-
side stroke and known heart condition.  Diagnoses were not 
referable to a lung disorder.  

A February 1984 Addendum indicates that the veteran evidently 
had suffered a grand mal seizure two days earlier and was 
diagnosed with a seizure disorder, apparently secondary to a 
previous stroke.

VA hospitalized the veteran in June 1984 for disorders not 
referable to lung disease.

In February 1995 the veteran filed a claim for several 
disabilities, including spots on the lungs as due to asbestos 
exposure aboard a ship.  In a written statement submitted at 
the time, he indicated that he was trained as a naval 
radioman and served on a ship with asbestos insulation.  He 
said he had been very ill with a sore throat and lung 
congestion, and was admitted to sickbay for treatment.  The 
veteran indicated that he was treated for acute bronchitis 
for several days and had a high fever.  Subsequently, he was 
diagnosed with acute pneumonitis.

In November 1995, the RO received the veteran's completed 
asbestos exposure questionnaire.  He reported treatment for 
asbestos exposure in service in May 1943 and in November and 
December 1943.  He denied exposure to asbestos in any post-
service occupation.  He said he sold lumbar after service, 
and said he was sick all his life.  He described exposure to 
asbestos aboard ships in service.

The veteran underwent VA examination in September 1995.  
According to the examination report, the veteran maintained 
exposure to asbestos in service, primarily while sleeping in 
his bunk under asbestos-covered pipes.  It was noted that he 
had been treated for pneumonia in 1942, and had complained of 
shortness of breath and some ill-defined pulmonary problems 
since then, which he believed were related to his prior 
asbestos exposure.  The veteran reported that he was told he 
had spots on his lungs in the past, although the VA examiner 
said that in a review of his VA medical records the veteran's 
two most recent chest X-rays, from 1993 and 1994, were read 
as normal, with no mention of any abnormal densities.  It was 
further noted that there was no mention of any pleural 
plaquing suggestive of asbestos exposure.  Pulmonary function 
testing performed in June 1995 was completely normal.  It was 
noted that the veteran currently took no pulmonary 
medications.  On examination, the veteran's lungs were clear 
to auscultation.  The clinical impression was that there was 
no evidence of any pulmonary pathology, based upon a review 
of the chart and clinical examination.  A chest X-ray 
performed that month showed no acute cardiopulmonary disease.

The April 1996 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1996 decision which was the previous final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)). Since the veteran's request to reopen his claim 
was filed in June 1999, the regulations in effect prior to 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's claim was received by 
the RO in June 1999.  The evidence added to the record since 
the April 1996 rating that denied the veteran's claim 
includes VA medical records and examination reports dated 
from October 1995 to March 2002, and the veteran's written 
statements.

In June 2000, the veteran, who was 75 years old, underwent VA 
examination for aid and attendance or housebound status.  
According to the examination report, the VA examiner reviewed 
the veteran's electronic chart and noted that the veteran had 
multiple medical problems.   The veteran's medical problems 
included alcoholism with a history of delirium tremens and 
ongoing alcohol use, intermittent atrial fibrillation, 
coronary artery disease status post angioplasty in 1994, 
ischemic colitis with a lower gastrointestinal bleed in 1998, 
stroke affecting the left side of his body, hypertension, 
gastroesophageal reflux disease, peripheral vascular disease, 
depression, grand mal seizure in 1984, cognitive dysfunction 
felt to be secondary to alcoholism, vitamin B12 deficiency, 
anemia, hyponatremia felt to be secondary to alcoholism, and 
benign prostatic hypertrophy with bladder outlet obstruction 
requiring catherization.  He also wore hearing aids, and had 
glaucoma.  Upon clinical examination, the veteran's chest was 
clear to auscultation throughout.  Diagnoses were not 
referable to a lung disease.  The VA examiner recommended 
increased services to assist the veteran in living in his 
home.

A January 2001 VA examination report for aid and attendance 
notes chronic paroxysmal atrial fibrillation but is not 
otherwise referable to a complaints of, or treatment for, a 
lung disease.  

As noted in the Introduction, in September 2001 the RO 
granted entitlement to special monthly pension based on the 
need for aid and attendance.

A February 2002 VA medical record reflects the veteran's 
extensive medical history, described above, but is not 
referable to complaints of, or treatment for, a lung disease.  
On examination, the veteran's lungs were clear to 
auscultation.

The veteran seeks service connection for lung spots due to 
asbestos exposure, and maintains that he was exposed to 
asbestos in service that caused a lung disorder he identifies 
as lung spots.  The evidence added to the file in the context 
of the attempt to reopen the claim of entitlement to service 
connection for lung spots due to exposure to asbestos 
essentially fails to address the inadequacies of the 
appellant's claim at the time of the prior denial in April 
1996.  In this respect, the additional evidence submitted 
does not suggest that a lung disorder was incurred in 
service, and recent VA medical records and examination 
reports do not support the appellant's essential contention 
that such a lung disorder was incurred during his period of 
active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for lung spots due to asbestos exposure 
were to be reopened and considered on the merits, the claim 
would still fail. 

Service connection may be granted for chronic disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the 
law provides that a veteran shall be granted service 
connection for certain specific disorders, although not 
otherwise established as incurred in service, if the such 
disease is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With respect to asbestos, VA recognizes that inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 7.21(a)(1).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the U.S. Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed).  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical evidence of record is devoid of any 
current diagnosis of a lung disease or lung spots due to 
asbestos exposure.  While service medical records indicate 
that the veteran was treated for acute pneumonitis in 1942, 
when he was discharged from service in 1945, his respiratory 
system and a chest X-ray were essentially normal.  Moreover, 
there are no post-service medical records of a diagnosed lung 
disorder.  Even conceding, as the RO did in 1996, that the 
veteran was exposed to asbestos aboard ships in service, 
nevertheless, no medical opinion or other medical evidence 
showing that the veteran currently has lung spots or a lung 
disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.  There is simply no medical evidence to reflect 
the finding that constitutes evidence of disability for which 
service connection could be granted.  See Chelte v. Brown, 10 
Vet. App. at 268.

In the absence of any competent evidence that the veteran has 
lung spots or lung disease due to asbestos exposure, the 
Board would have to conclude that the claim for service 
connection for lung spots due to asbestos exposure would be 
denied.  The veteran has not provided any medical evidence 
demonstrating that he has lung spots or another lung disease.  
While the Board acknowledges that the veteran was treated for 
acute pneumonitis in 1942, there is no showing that he 
currently has lung spots or lung disease.

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between exposure to 
asbestos and an episode of acute pneumonitis in service, and 
any alleged post-service symptomatology.  As discussed above, 
a claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical nexus evidence.  The Court has reiterated this 
requirement many times.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra.

In the absence of medical evidence that the veteran had a 
lung disorder during active service, or that he currently has 
lung spots, the claim for service connection for lung spots 
due to asbestos exposure would have to be denied.

Consequently, the Board finds that the evidence received 
since the April 1996 rating decision regarding the claim for 
service connection for lung spots due to asbestos exposure is 
cumulative of the evidence previously considered by the RO, 
and is not sufficiently significant to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the April 1996 RO decision to deny 
service connection for lung spots due to asbestos exposure is 
not new and material, it follows that the claim for service 
connection for lung spots due to asbestos exposure may not be 
reopened.

II.  Veterans Claims Assistance Act - as to Remaining Issues

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

TheBoard is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  We note that the appellant 
was advised, by virtue of detailed statements of the case 
(SOCs) and supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOCs and SSOCs 
issued by the RO clarified what evidence would be required to 
establish service connection and increased ratings.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in a March 2001 
letter, the RO advised the veteran of new VCAA and its effect 
on his claims and the July 2002 SSOC noted the VCAA and 
contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2002).  A copy of the letter 
and SSOC were also sent to the veteran's accredited service 
representative of record.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced in any way by our proceeding 
to a decision on the basis of the evidence currently of 
record regarding his claims for service connection and 
increased ratings.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Timeliness of Appeal

A.  Factual Background

In March and April 2000, the RO received the veteran's claims 
for service connecting for left elbow and lip wounds due to 
shrapnel in service.  VA medical records and examination 
reports were reviewed.

In July 2000, the RO denied the veteran's claim for service 
connection for shrapnel wounds.  In a notice letter dated 
July 26, 2000, the RO notified the veteran of the action on 
his claims, enclosed a copy of the rating decision, and also 
enclosed a copy of VA Form 4107, which explained his 
procedural and appellate rights.  A copy of the notification 
was sent to his representative.

In July 2000, the RO received the veteran's notice of 
disagreement.  The NOD expressly disagreed with the RO's 
denial as to his claims.

In a June 2001 rating, the RO continued the denial of service 
connection for shrapnel wounds.  In a notice letter dated 
June 28, 2001, the RO notified the veteran of the action on 
his claims, enclosed a copy of the rating decision, and also 
enclosed a copy of VA Form 4107, that explained his 
procedural and appellate rights.  A copy of the notification 
was sent to his representative.


In a September 2001 rating, the RO granted service connection 
for a shrapnel wound of the left elbow, assigning a 
noncompensable disability evaluation, and confirmed and 
continued the previous denial of entitlement to service 
connection for shrapnel wounds of the lip and back.  That 
same day, September 25, 2001, the RO issued a statement of 
the case that addressed the veteran's claim of entitlement to 
service connection for a shrapnel wound of the lip.  In a 
letter accompanying the SOC, the RO advised the veteran that, 
if he wished to continue his appeal, he would need to file a 
formal appeal by completing and filing an Appeal to the Board 
of Veterans' Appeals (VA Form 9).  The RO referred the 
veteran to the Instructions attached to the VA Form 9 that 
was furnished to him.  A copy of that notification was also 
sent to his representative.  

In a letter dated October 16, 2001, the RO notified the 
veteran of action on his claims and indicated that it had 
granted service reconnection for a shrapnel wound of the left 
elbow, assigned a noncompensable disability evaluation, and 
denied service connection for a shrapnel wound of the lip.  
The RO enclosed a copy of the rating decision and also 
enclosed a copy of VA Form 4107, which explained his 
procedural and appellate rights.  A copy of the notification 
was sent to his representative.

In November 2001, the RO received the veteran's notice of 
disagreement which expressly disagreed with the RO's denial 
as to his claim for a compensable rating for his left elbow 
disability.

In February 2002, the RO issued a statement of the case that 
addressed the veteran's claim for a compensable rating for 
his left elbow disability.  In a letter accompanying the SOC, 
the RO advised the veteran, as above, that if he wished to 
continue his appeal he would need to file a formal appeal by 
completing and filing an Appeal to the Board of Veterans' 
Appeals (VA Form 9).  The RO referred the veteran to the 
Instructions attached to the VA Form 9 that was furnished to 
him.  A copy of that notification was also sent to his 
representative.  




Thereafter, the veteran filed a claim for an increased 
evaluation for PTSD, which was denied in a March 2002 rating 
decision.  Following receipt of an NOD in July 2002, the RO 
issued an SOC as to the matter of an increased rating for 
PTSD.

On August 28, 2002, the RO received the veteran's VA Form 9, 
signed and dated that month.  On it he had checked a box to 
the effect that he wanted to appeal all of the issues 
addressed in the statement of the case and any supplemental 
statements of the case that he had received from the RO.  In 
explaining why he believed VA had incorrectly decided his 
case, the veteran referred to the events of September 11, 
2001, and to his combat-related memories.  He did not address 
the matter of service connection for a shrapnel wound of the 
lip or a compensable evaluation for his left-elbow 
disability.  

In September 2002, the veteran's representative submitted to 
the RO a Statement of Representative in Appeals Case (VA Form 
646) which referenced the matters of service connection for a 
shrapnel wound to the lip and a compensable evaluation for 
the left elbow disability as appealed issues.

In November 2002, the Board sent the veteran a letter in 
which he was advised that it appeared his substantive appeal 
might be defective with respect to the claims of service 
connection for a shrapnel wound of the lip and an initial 
compensable evaluation for the left elbow disability.  The 
Board offered the veteran the opportunity to explain whether 
he thought the appeal was not defective and to show that he 
had addressed the issue of service connection for a lip wound 
and a compensable evaluation for a left elbow disability.  A 
copy of the letter was sent to the veteran's representative.  
No response was received to that letter.

B.  Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q).

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.



In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  Since the 
additional development procedures mandated in that issuance 
are consistent with the holding in the General Counsel's 
opinion, and mirror the action accomplished in the present 
case, the Board finds that there is no prejudice in the 
appellant's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
appellant failed to perfect his appeal with regard to his 
claims of entitlement to service connection for a shrapnel 
wound to the lip and an initial compensable evaluation for a 
shrapnel wound to the left elbow.  By statute and regulation, 
an appeal must be perfected within one year of the date of 
notice of the initial adverse rating or within 60 days after 
the issuance of an SOC, whichever period ends later.  Based 
upon the RO's date of mailing of the rating decision denying 
the appellant's claims in July 2000 (as to his lip claim) and 
September 2001 (as to his left elbow claim), one year from 
the date of notice of the initial rating decision as the lip 
claim fell in July 2001 and as to the left elbow claim fell 
in September 2002.


Moreover, the record reflects that the SOC as to the lip 
claim, was mailed to the appellant on September 25, 2001, so 
60 days from that issuance was November 26, 2001.  The SOC as 
to the compensable evaluation for a left elbow wound was 
mailed to the appellant on February 5, 2002, so 60 days from 
that issuance was April 7, 2002.  One year from the date of 
the notice of the rating action on appeal was July 26, 2001 
(as to the lip claim) and October 16, 2002 (as to the left 
elbow claim).  The VA Form 9 filed by the veteran was 
received August 17, 2002, and addressed the matter of an 
increased rating for PTSD.  There is no argument in the 
veteran's substantive appeal, or any subsequently received 
statement received prior to November 2001 (as to the lip 
claim) or October 2002 (as to the left elbow claim), that 
remotely alleges specific error of fact or law in the July 
2000 or September 2001 rating decisions regarding service 
connection for a lip wound and an initial compensable 
evaluation for a left elbow disability, respectively.  See 
38 C.F.R. § 20.202.  The earliest document filed by the 
appellant remotely regarding the issues of service connection 
for a shrapnel lip wound and a compensable evaluation for a 
left elbow disability, following the September 2001 and 
February 2002 SOCs, after receipt of the August 2002 VA Form 
9 regarding the increased rating for PTSD, was a written 
statement from his accredited representative received in 
September 2002.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal as to 
the matters of service connection for a shrapnel wound to the 
lip and an initial compensable evaluation for a shrapnel 
wound to the left elbow.  Furthermore, although the Board is 
inclined to regard oral testimony at a recorded hearing as 
sufficient to constitute a substantive appeal, the veteran 
did not testify at any hearing in support of his claims.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).


The evidence reflects that the appellant was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statements of the case, and he was also advised of what was 
required of him if he needed more time to do so.  His 
representative was also aware of the time constraints.  The 
appellant did comply with appellate procedures to the extent 
of filing timely NODs as to the initial denial of his claims, 
but did not comply with the required procedure for perfecting 
his appeal after his receipt of the SOCs, as instructed in 
the transmittal letters that accompanied the SOC in September 
2000 and in February 2002, regarding the matters of service 
connection for a shrapnel wound to the lip and an initial 
compensable evaluation for a shrapnel wound to the left 
elbow, respectively.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before July 26, 2001 (as to the lip claim) and October 
16, 2002 (as to the left elbow claim).  There is no evidence 
of record, nor has it been contended, that the appellant ever 
requested an extension of time to file his substantive 
appeal.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).


Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In this instance, the appellant has provided no basis for a 
finding that such good cause exists.  In fact, in July 2000, 
he stated that he disagreed with the RO's July 25, 2000, 
rating decision that was furnished to him with the July 26, 
2000, notice letter from the RO.  In November 2001, he stated 
that he disagreed with the RO's September 25, 2001, rating 
decision that was furnished to him with to him with the 
October 16, 2001, notice letter from the RO.  Thus, he was 
clearly placed on notice of the steps in the appellate 
process.  The regulations clearly set forth the time limits 
for filing a timely substantive appeal.  The appellant did 
not file his appeal as to the issues of service connection 
for a shrapnel wound to the lip and an initial compensable 
evaluation for a shrapnel wound to the left elbow within 
these statutory guidelines.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the appellant ever requested an 
extension of time to file his substantive appeal as to this 
matter.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the appellant has not demonstrated good cause for 
his omission of specific arguments relating to errors of fact 
or law made by RO in its July 2000 determination that denied 
service connection for a shrapnel wound to the lip or in its 
September 2001 determination that awarded service connection 
for a shrapnel wound to the left elbow and assigned a 
noncompensable disability evaluation.  As indicated 
immediately above, he has provided no basis for finding that 
there is good cause for extending the time period.  
Unfortunately, it appears the defective filing was a mere 
oversight.

Therefore, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal as to these issues 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As noted above, there is no other 
submission from the veteran or his representative that could 
be reasonably construed to be a timely substantive appeal as 
to the matters of entitlement to service connection for a 
shrapnel wound to the lip and an initial compensable 
evaluation for a shrapnel wound to the left elbow.  Thus, a 
timely substantive appeal not having been filed with regard 
to these issues, the appeal as to these matters has not been 
perfected, and it must be dismissed.

As to the VCAA, in this case, the Board is of the opinion 
that any assistance beyond what has already been provided is 
not required, because there is no reasonable possibility that 
it would aid in substantiating the appellant's claim.  As 
discussed in detail above, the record reflects that the 
appellant was advised of the necessity to file his appeal 
within one year from the date of notice of the initial rating 
or within 60 days after the date of the statement of the 
case, and he was also advised of what was required of him if 
he needed more time to do so.  He was provided with his 
procedural and appellate rights in the VA Form 4107 provided 
in the July 26, 2001, and October 16, 2001, notice letters 
and in the cover letter and instructions that accompanied the 
September 2001 and February 2002 SOCs.  Nevertheless, the 
appellant did not submit a timely substantive appeal 
regarding the issues of entitlement to service connection for 
a shrapnel wound to the lip and an initial compensable 
evaluation for a shrapnel wound to the left elbow.

In a November 2002 letter, the appellant and his 
representative were advised by the Board that there was a 
question regarding the issue of timeliness of the substantive 
appeal as to the matters of entitlement to service connection 
for a shrapnel wound to the lip and an initial compensable 
evaluation for a shrapnel wound to the left elbow, and that 
he was being afforded an opportunity to submit evidence 
and/or argument as to that issue.  However, nothing has been 
submitted by the veteran or his representative to alter the 
untimeliness of the appeal.

The Board is sympathetic with the appellant's error in not 
filing a timely substantive appeal in a timely manner.  
However, as the Court of Appeals for Veterans Claims has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's 
efforts to date, it would be unreasonable to place a burden 
upon VA to turn up heaven and earth in an attempt to secure 
further response from the claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

Further, under such circumstances, where the appellant has 
not complied with the legal requirement for perfecting an 
appeal, and neither he or his representative has identified 
any evidence which might serve to rebut that fact, the Board 
finds that further development pursuant to the provisions of 
the VCAA is not warranted, as no reasonable possibility 
exists that such assistance would aid in substantiating the 
appellant's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. § 5103A).  See Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001) ("VCAA is not 
applicable in all cases").

The appellant is free, at any time, to reopen his claims of 
by submission of new claims for service connection and an 
increased rating to the RO.

IV.  Service Connection for Shrapnel Wound Residuals of 
Back/Torso

A.  Factual Background

When examined for entry into service in March 1942, the 
veteran's skin was normal; on a diagram of the veteran's 
torso on the entry examination report, the examiner noted two 
skin marks on the right upper back, two marks on the left 
upper front and one mark on the mid left torso.  The veteran 
was found qualified for active service.  

A July 1944 physical examination report indicates that the 
veteran's skin was normal, and a diagram noted the same skin 
marks indicated above on the veteran's torso.  On a report of 
medical examination completed in November 1945 when the 
veteran was examined for discharge, his skin was normal.   

Service records show the veteran served in the United States 
Navy and was stationed aboard Naval vessels.  April and 
August 1945 service records indicate that he was authorized 
to wear the Philippine Liberation Campaign ribbon with two 
bronze stars and earned two bronze stars on the Asiatic-
Pacific Area Service ribbon for participation in the Leyte 
Operation, including Leyte landings from October 20 to 
November 3, 1944, and the Luzon Operation in January 1945.  
It was noted that he served with credibility when his ship 
was damaged in enemy action in October 1944 and that he 
participated in the initial landings at Macajalar Bay, 
Mindanao, Philippines in May 1945.

In a March 2000 written statement, the veteran reported that 
he was wounded aboard ship during the Battle of Leyte Gulf.  
On a PTSD questionnaire submitted in April 2000, the veteran 
reported sustaining shrapnel injuries to the left arm and 
elbow, back, and lip during the Battle at Leyte Gulf.

A June 2000 memorandum from the Department of the Navy is to 
the effect that the veteran was awarded the Combat Action 
Ribbon

According to records dated in December 2000 from a Vet 
Center, the veteran reported sustaining a left arm injury and 
multiple gashes when his ship was bombed.

A January 2001 VA aid and attendance examination report 
indicates that the veteran had a scar on his left elbow from 
a World War II injury, an umbilical hernia repair scar, and 
bilateral inguinal hernial scars.  All the scars were well 
healed and non-inflamed.  A back scar was not reported.

B.  Analysis

As noted above, pursuant to 38 U.S.C.A. §§ 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. at 314.  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d at 1353.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45.  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. at 495.  
See also Routen v. Brown, 10 Vet. App. at 186.

The veteran has contended that service connection should be 
granted for a shrapnel scar on his back.  The record 
demonstrates that no shrapnel wound scar on his torso and 
back was found in service or on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had 
residuals of a shrapnel wound on his torso and back.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of a shrapnel wound on his 
back.  The Board recognizes the veteran's service during 
World War II as documented by his receipt of the Combat 
Action Ribbon, and accepts as credible his assertion of some 
injury during that time.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Nevertheless, no medical opinion or other medical 
evidence showing that the veteran currently has a shrapnel 
wound on the back and torso has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.  See also Degmetich v. Brown, 
supra.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the competent and objective medical evidence 
now of record is against a finding that the veteran has a 
shrapnel wound on his back or torso related to service or any 
incident thereof, including a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Service connection for a shrapnel wound of the back 
or torso must be denied.


V.  Evaluation in Excess of 50 Percent for PTSD

A.  Factual Background

Service medical records are not referable to complaints of, 
or treatment for, a psychiatric disorder.

Post-service, VA medical records indicate that the veteran, 
who was 74 years old, underwent VA examination by a 
psychologist in February 1999.  According to the examination 
report, the veteran's medical records were unavailable for 
review.  It was noted that the veteran had been married and 
divorced four times, and lived alone for the past twelve 
years.  He denied suffering from depression or anxiety, but 
admitted to suicidal thoughts when he had difficulties with 
his third wife thirty years earlier.  He admitted to 
occasional fecal and urinary incontinence that occurred two 
or three times a year, and at times felt as if he weres 
losing his balance and the feeling in both legs.  He also had 
an episode of severe memory lapse during which he wandered 
around Bellevue, Washington, not knowing his name, the date, 
or what he was doing there.  He acknowledged drinking and not 
eating for three or four days in a row, and said such binges 
incapacitated him.  The veteran had a long history of alcohol 
dependence and multiple medical problems requiring repeated 
VA hospitalizations.  It was noted that VA hospitalized the 
veteran in September 1998, and that record described his 
failure to thrive.  Prior to retiring, the veteran had worked 
as a lumber salesman and owned an airplane and sold aircraft 
briefly during his early self-imposed retirement. 

On examination, the veteran was cooperative, well dressed, 
and well groomed, and was oriented.  He admitted to suffering 
suicidal ideation during marital difficulties thirty years 
earlier.  He denied any suicidal ideation since that time, 
and denied having past difficulties with homicidal or 
psychotic ideation.  There was no evidence of hallucinations, 
delusions, or significant cognitive impairment during 
examination.  The clinical findings suggested that the 
veteran did not suffer from significant concentration 
deficits, and displayed a moderately labile affect.  He 
described his mood as being consistently euthymic.  The VA 
psychologist opined that the veteran did not appear to have a 
cognitive disorder related to his long history of alcohol 
dependence, based on mental status examination findings.  It 
was noted that the veteran had been in a number of alcohol 
treatment programs in the past that had not affected his 
pattern of drinking.  He was considered unemployable due to 
his alcohol dependence, and severely socially and emotionally 
impaired given his dependence on alcohol.  The Axis I 
diagnosis was alcohol dependence, and a score of 41 was 
assigned on the Global Assessment of Functioning (GAF) scale, 
denoting serious impairment in social and emotional 
functioning.

In January 2001, the veteran underwent a VA examination for 
PTSD.  According to the report, the VA psychologist who had 
examined him in 1999 reexamined him.  The examiner reviewed 
the veteran's VA medical records.  The veteran, who was 76 
years old, lived alone and had retired approximately twenty 
years earlier after working for over forty years as a self-
employed lumber salesman.  He also worked as a part-time 
pilot chartering flights on an "on-call" basis prior to 
retirement.  The veteran indicated that he earned a Purple 
Heart in service but declined it because some of his friends 
had been killed and he was only wounded.  He complained that 
he thought about the war on a daily basis.  He admitted to 
being an alcoholic for sixty years, and was in several 
alcohol treatment programs.  It was noted that a January 2001 
home health nurse follow-up report indicated the veteran was 
encouraged to decrease his alcohol.  Further, a December 2000 
general psychiatry note completed by a psychiatrist indicated 
that the veteran's speech was logical but tangential with no 
formal thought disorder and no perceptual abnormalities, and 
he was alert and oriented times three.  The psychiatrist 
indicated that the veteran "does appear to be functioning 
despite alcohol use."  A December 2000 social work note was 
to the effect that the veteran drank alcohol when the social 
worker arrived at his home.  His home was observed to be 
clean and organized, with a stable mood, and the home 
situation was stable.  A December 2000 nurse home visit note 
enumerated the veteran's physical disabilities and included a 
history of depression, continued alcohol abuse with cognitive 
deficits (not competent.).

According to the examination report, the veteran described 
his stressful events in service.  Post-service, he created 
his own hardwood sales company where he worked for 
approximately 40 years.  He owned an airplane and also flew 
as a charter pilot.  In describing his psychological problems 
due to service, the veteran said he had combat-related dreams 
approximately once or twice a month, that used to occur more 
frequently.  He expressed difficulty sleeping because "the 
memories" kept returning.  He had no close friends and was 
alone for fourteen years.  Although he enjoyed playing golf 
and tennis, he was no longer physically able to engage in 
these activities.  He complained of suffering from an 
exaggerated startle response and difficulties with 
hypervigilance.  He also had a long history of anger control 
difficulties.  On examination, the veteran appeared to be a 
cooperative, casually dressed, adequately groomed, frail, 
elderly gentleman who was oriented.  His speech was clear, 
coherent, and goal-directed.  He denied past difficulties 
with suicidal, homicidal or psychotic ideation and complained 
of suffering from a chronically dysphoric and irritable mood 
and displayed a mildly labile affect.  There was no evidence 
of hallucinations, delusions, or other significant enough 
cognitive deficits to warrant a specific diagnosis.  

The VA psychologist opined that the veteran did not appear to 
suffer from a cognitive disorder but suffered from severe 
alcohol dependence, and as a result did not appear to be 
competent to manage his affairs.  It was noted that he 
squandered what little money he had on large quantities of 
alcohol, but admitted he spent about $19.00 a week on alcohol 
when he did not have enough money to pay his bills.  The 
psychologist said the veteran did not appear to be 
incompetent due to cognitive deficits.  In the VA 
psychologist's opinion, the veteran met the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV) criteria for 
chronic and moderate to severe PTSD due to combat-related 
experiences with severe social and moderate to severe 
emotional impairment due to PTSD symptoms.  The veteran's 
PTSD symptoms included exposure to life-threatening events 
during World War II that he persistently re-experienced 
through daily intrusive, distressing recollections and 
nightmares once or twice a month.  He persistently avoided 
stimuli that reminded him of his World War II experiences, 
and suffered from a numbness of general responsiveness and 
persistent symptoms of increased arousal.  The veteran also 
suffered from secondary symptoms of depression that included 
a lack of interest in pleasurable activities and a 
chronically dysphoric mood, with thoughts of his own death.  
Further, the veteran displayed a long history of 
abnormalities of conduct and judgment, given his past and 
present alcohol dependence problems and spending money on 
alcohol rather than for food.  He was unemployable due to his 
advanced age.  The Axis I diagnosis was PTSD, chronic and 
moderate, with secondary symptoms of depression.  A GAF score 
of 35-40 was assigned, denoting major impairment in several 
areas, such as social relations, judgment, thinking, and 
mood.  The VA psychologist said that the GAF score based 
solely on PTSD symptoms was 52-55, denoting moderate 
symptoms, and that the GAF score based solely on alcohol 
dependence was 33, denoting major impairment.

The RO granted the veteran's claim for entitlement to service 
connection for PTSD in a June 2001 rating decision that 
awarded a 50 percent disability evaluation effective from 
March 2000.  The RO reached that determination, in large 
measure, upon verification of the veteran's stressful events 
in service and the recent VA examination report diagnosing 
PTSD due to stressful events in service.

The June 2001 rating decision also proposed a finding of 
incompetency.  However, in a June 2001 written statement, the 
veteran's treating VA geriatric psychiatrist opined that the 
veteran had the capacity to make decisions pertaining to his 
finances.  Upon review of evidence submitted by the veteran, 
in August 2001, the RO found the veteran to be competent for 
VA purposes.  As noted above, in September 2001, the RO 
granted the veteran's claim for special monthly pension 
based, in large measure, on VA examination reports indicating 
that the veteran needed regular assistance to protect himself 
from the hazards of daily living.

In March 2002, the veteran underwent VA examination for PTSD 
by the psychologist who had previously examined him.  The 
examiner reviewed the veteran's medical records.  The veteran 
complained of daily intrusive, distressing recollections of 
combat-related events.  The VA psychologist noted the 
February 1999 and January 2001 examination reports and June 
2001 letter from the veteran's geriatric psychiatrist, 
described above.  It was further noted that a February 2002 
geropsychiatry evaluation performed by the psychiatrist 
indicated that the veteran continued to abuse alcohol and had 
a history of symptoms of depression, with a need to "rule 
out" a history of PTSD.  The veteran complained of having a 
low energy level and low motivation, lack of interest in 
pleasurable activities, and lack of interest in social 
activities.  He denied having any close friends, and was only 
in regular contact with a female friend with whom he was 
romantically involved for the past two years.  He had some 
difficulties with hypervigilance, but denied problems with 
nightmares, anger, or an exaggerated startle response.  To 
keep busy, the veteran watched television and visited with 
his girlfriend, but had not seen her in over two months 
because she asked about marriage and he definitely told her 
he had no interest in marrying.  The veteran admitted that he 
had difficulty with intimacy and preferred to be by himself.  

On mental status examination, the veteran appeared as a 
cooperative, casually dressed, adequately groomed, elderly 
man who displayed slurred, rambling speech and needed 
frequent redirection.  He had good eye contact with the 
examiner.  There was no evidence of hallucinations, 
delusions, or significantly cognitive impairment.  The 
veteran denied a history of suicidal, homicidal, or psychotic 
ideation.  He was oriented, described his mood as dysphoric, 
and displayed a wide range of affect.  In the VA 
psychologist's opinion, the veteran appeared to be marginally 
competent to manage his benefits despite a long history of 
alcohol dependence, based upon the June 2001 statement 
provided by the geriatric psychiatrist.  Further, the VA 
psychologist commented that the veteran continued to appear 
to suffer from moderate overall PTSD.  The veteran 
persistently reexperienced combat-related events and avoided 
stimuli associated with those events.  He had a numbing of 
general responsiveness and suffered from persistent symptoms 
of increased arousal.  The veteran appeared to suffer from 
moderate social, industrial and emotional impairment as a 
result of his symptoms of PTSD.  He also suffered severe 
social, industrial and emotional impairment due to his 
alcohol dependence problems.  The Axis I diagnoses were 
chronic and moderate PTSD and alcohol dependence.  The GAF 
score based solely on PTSD symptoms was 55 denoting moderate 
symptoms.  The VA psychologist said that the GAF score based 
solely on alcohol dependence problems was 45, denoting 
serious symptoms, and the overall GAF score was 41, denoting 
serious symptoms.
B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board notes that the June 2001 rating decision granted 
service connection and the currently assigned 50 percent 
disability evaluation.  In November 2001, the RO received the 
veteran's claim for an increased rating for his service-
connected PTSD.  The U.S. Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

Upon review of the record, the Board concludes that the 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD most nearly approximates the criteria 
for the currently assigned 50 percent evaluation under 
Diagnostic Code 9411, and no more.  The veteran has been 
consistently described as having PTSD symptomatology that 
includes daily intrusive recollections and monthly nightmares 
of combat-related events, with low energy level and 
motivation and lack of interest in pleasurable and social 
activities.  The VA examiner in 1999 attributed the veteran's 
impairment to alcohol dependence.  In January 2001, a GAF 
score of 52-55, based solely on PTSD impairment, was assigned 
and the VA examiner said that the veteran's symptoms were 
moderate.  In March 2002, a GAF score of 55 was assigned, 
based solely on PTSD symptomatology, described as moderate 
symptomatology.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness".  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting DSM-IV).  A GAF score of 50 denotes 
serious symptoms or any serious impairment in social and 
occupational functioning and a GAF of 60 denotes moderate 
symptoms.  As a GAF score of 55 is essentially indicative of 
moderate industrial impairment, the Board is of the view that 
the veteran's current medical findings, particularly in view 
of the VA examiner's above-addressed description of the 
veteran's PTSD symptomatology, repeatedly described as 
moderate, demonstrates that the service-connected psychiatric 
disability is productive of reduced reliability and 
productivity, characteristic of pertinent disability criteria 
warranting no more than the currently assigned 50 percent 
rating.  

The evidence of record is totally devoid of any report of 
obessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations.  While in 
1999 the VA examiner found the veteran to be seriously 
impaired, such impairment was attributed to alcohol 
dependence, but the veteran was well groomed and denied a 
history of suicidal, homicidal, or psychotic ideation.  He 
denied hallucinations or delusions, and was well oriented.  
While in 2001 the VA examiner diagnosed PTSD, he described 
the veteran's PTSD symptoms as moderate.  At that time, the 
veteran was adequately groomed and his speech was clear and 
coherent.  He denied hallucinations and delusions.  He was 
oriented, and he described his mood as dysphoric.  In 2002, 
while the veteran's speech was slurred, he was adequately 
groomed and made good eye contact.  He denied a history of 
suicidal and homicidal ideations and denied having 
hallucinations and delusions.  He was oriented, his mood was 
dysphoric, and he showed a wide range of affect.  Again, the 
VA examiner said that the veteran was moderately impaired due 
to PTSD.

The collective objective findings of the 1999, 2001, and 2002 
examinations and other medical evidence, to include 
essentially normal speech and that the veteran was oriented 
are barely representative of pertinent disability warranting 
a 50 percent rating under the current rating criteria.  
Furthermore, the VA psychologist who examined the veteran in 
1999, 2001, and 2002 repeatedly separated the service-
connected PTSD symptomatology from that attributable to non-
service-connected alcohol dependence.  See Mittleider, supra.  
That VA examiner opined that the veteran was only moderately 
impaired due to the service-connected PTSD, but was seriously 
impaired due to the non-service-connected alcohol dependence.  
Given the foregoing observations, the Board finds that, under 
the above-cited criteria, the preponderance of the evidence 
is against a rating in excess of 50 percent.  38 U.S.C.A. §§ 
1155, 5107 (old and new version); 38 C.F.R. § 4.130, DC 9411.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for spots on the lung, claimed as due to 
asbestos exposure, is denied.

The appellant did not file a timely substantive appeal 
regarding the issue of an initial compensable evaluation for 
a shrapnel wound to the left elbow.  Therefore, his appeal as 
to that issue is not properly before the Board for appellate 
review and is, accordingly, dismissed.

The appellant did not file a timely substantive appeal 
regarding the issue of service connection for a shrapnel 
wound to the lip.  Therefore, his appeal as to that issue is 
not properly before the Board for appellate review and is, 
accordingly, dismissed.

Service connection for a shrapnel wound to the back/torso is 
denied.

An evaluation in excess of 50 percent for PTSD is denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





[New Notice Form Attached to Decision in lieu of Old Form 
Below]






IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


